PER CURIAM.
Bradley Robinson (Appellant) appeals the denial of his motion for post conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
Appellant filed a rule 3.850 motion in December 1999 in which he alleged five claims of ineffective assistance of counsel. Shortly thereafter, the trial court directed the State to respond. Before the State responded and prior to the court’s ruling, Appellant filed an amended rule 3.850 motion on or around January 3, 2000, alleging five additional claims of ineffective assistance of counsel. However, the court apparently did not receive the amended rule 3.850 motion and denied the initial motion without addressing the claims raised by Appellant in his amended motion.
Appellant argues the trial court erred because it did not address the amended motion. Because the trial court did not have the amended motion before it at the time of its ruling, we cannot say the court erred when it addressed only the claims presented in the original motion. However, because Appellant attempted to timely file his amended motion prior to the State’s response and the trial court’s ruling, we remand this case so that the circuit court may consider and rule upon the claims presented by Appellant in his amended motion. Simultaneously, we also direct Appellant to file a copy of his amended 3.850 motion filed on or about January 3, 2000, with the circuit court and serve a copy of the same on the State Attorney, both of which shall be done no later than twenty days from the date of this decision.
Accordingly, we remand for further proceedings consistent with this opinion.
POLEN, STEVENSON and SHAHOOD, JJ., concur.